Title: The Secret Committee to John Ross, 27 September 1776: résumé
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: Ross, John


<Philadelphia, September 27, 1776: Several vessels bringing clothing have been captured. Please purchase on the best possible terms 10,000 striped blankets, 30,000 yards of blue and brown broadcloth at 3s. to 6s. the yard, 3,000 yards of different colors for facings at about 4s., and 1,000 pieces of Duffields or the equivalent at about 90s. Use either funds on hand or credit; we are buying rice, indigo, tobacco, etc., for immediate export, and the season will give us a fair opportunity of getting them to market, whereas enemy cruisers have hampered us this summer. Get the cloth wherever it can be most quickly procured, except in Great Britain or Ireland; if need be charter a foreign ship to carry it, and we will promptly return her loaded. If you cannot send directly to America, consign the goods to William Bingham at Martinique, Cornelius Stevenson at St. Eustatius, Isaac Gouverneur at Curaçao, or Stephen Ceronio at Cap François, with orders to forward them at once. Signed by Franklin, Robert Morris, Richard Henry Lee, Francis Lewis, and Philip Livingston.>
